Citation Nr: 1506177	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for right ear hearing loss is remanded to the RO.


FINDING OF FACT

The Veteran's current left ear hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for left ear hearing loss on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, the Veteran and his representative contended that his currently diagnosed bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  The Veteran has asserted that his hearing loss began during service in 1966 and has persisted since that time.  He reported in-service noise exposure from firing weapons in the field during training with no ear protection, including artillery and Howitzers.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the Veteran's March 1963 enlistment examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
N/A
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
N/A
15 (20)

(Note: The March 1963 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

A March 1966 consultation sheet showed the Veteran reported temporary partial deafness after exposure to noise in his left ear.  It was indicated that the deafness had always been considered temporary until the last few months during which time the Veteran's deafness in the left ear had remained.  The examiner noted that the audiogram showed 40-65 decibel loss in the left ear that was not in the usual pattern of high frequency loss.  It was further indicated that otoscopy was within normal limits, with a slight dullness to the left drum suggestive of an old infection.  The examiner commented that audiogram at present was "within normal limits".  

However, in a March 1966 Profile Serial Report, a medical officer marked that the Veteran was unfit to return to full duty.  The Veteran was noted to have advanced hearing loss.  It was indicated that the Veteran should have no assignment involving habitual or frequent exposure to loud noises or firing of weapons, not to include qualification firing.  The extent of limitations was classified as permanent. 

A July 1966 examiner noted that although a March 1966 audiogram had previously noted that the Veteran's hearing was within normal limits, repeated studies "have not borne this out." 

Nevertheless, in an audiogram conducted under the ISO standards on August 9, 1966, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
20
25
20
N/A
25

The examiner noted that the right ear was normal, and the left ear had slight thickening of the drum which was probably on the basis of an old infection.  The examiner found the Veteran was fit for full duty.  This audiogram does not show a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  The September 1966 separation examination report showed hearing in each ear was 15/15 for whispered voice and for spoken voice. 

In a December 2011 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
30
45
40
LEFT
15
15
35
50
55

The examiner indicated that test results were valid for rating purposes and that the Veteran exhibited normal tympanometry findings in each ear for acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  

After examining the Veteran, the examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was "not at least as likely as not (50% probability or greater)" caused by or a result of an event in military service.  In the cited rationale, the examiner noted that the Veteran's exposure to noise was related to weapons fire under training conditions and that his military occupation specialty was a cook.  The examiner further discussed that the status of the Veteran's hearing within normal limits when he enlisted and that military records contained evidence of left ear complaints requiring ENT intervention.  It was indicated that the Veteran's hearing was assessed on several occasions revealing normal hearing for the right ear with a moderate to moderately severe impairment across all frequencies for the left ear.  The examiner opined that this configuration was consistent with middle ear impairment.  The examiner further determined that normal hearing in the right ear at all frequencies does not support a claim for hearing loss from military related noise exposure.  It was also highlighted that the Veteran was examined again in August 1966, one month before discharge, with hearing thresholds all "marginally normal" for the left ear and right ear data still well within normal limits.  The examiner noted that the left middle ear condition had since been resolved, as the Veteran's current immittance measurements were normal and his configuration was indicative of post military noise exposures more likely than not from his recreational interests.  It was noted that the Veteran's spouse complained of his inability to process speech normally. 

In February 2014, the Board remanded the matter of entitlement to service connection for bilateral hearing loss for additional development.  The December 2011 VA examination report was found to be inadequate, as the examiner failed to include a complete history concerning the Veteran's claimed bilateral hearing loss and instead focused primarily on findings gleaned from the physical examination.  A thorough review of the record does not show that the Veteran ever discussed his post-service occupational or recreational interests or noise exposures.  

In a June 2014 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
25
40
55
55
LEFT
20
30
45
60
60

The examiner indicated that test results were valid for rating purposes and that the Veteran exhibited normal tympanometry findings in each ear for acoustic immittance and abnormal findings in each ear for ipsilateral acoustic reflexes and contralateral acoustic reflexes.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in each ear. 

Thereafter, the examiner found that there was a permanent positive threshold shift, worse than reference threshold, greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear.  The examiner then opined that the Veteran's left ear hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service".  In the cited rationale, the examiner noted that the Veteran reported left ear hearing loss during service, which was supported by a significant permanent threshold shift during service.  It was noted that the initial temporary threshold shift did recover to be within the normal range at separation, but that when compared to his entrance thresholds, the recovery was not complete.  The examiner concluded that the Veteran was, therefore, given the benefit of doubt, and that left ear hearing loss for VA purposes did occur during service.

In view of the totality of the evidence, including the Veteran's documented in-service duties and left ear complaints, the current findings of left ear hearing loss, the diminished probative value of the December 2011 VA examination report, the favorable medical opinion contained in the June 2014 VA examination report, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of left ear hearing loss that began during active service, the Board finds that Veteran's left ear hearing loss cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for left ear hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The Board's review of the electronic file reveals that further development on the matter of entitlement to service connection for right ear hearing loss is warranted.  

Evidence of record does not show that the VA examiners considered the Veteran's post-service noise exposure.  In February 2014, the Board remanded this matter to obtain an adequate VA examination, as the VA examiner failed to include a complete history concerning the Veteran's claimed bilateral hearing loss in the December 2011 examination report and focused primarily on findings gleaned from the physical examination.  The RO was instructed to obtain a VA medical examination and opinion that adequately addressed the etiology of the Veteran's hearing loss, as well as all post-service noise exposure.

In a June 2014 VA examination report, the examiner diagnosed right ear sensorineural hearing loss.  After examining the Veteran and reviewing the record, the examiner found that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  The examiner then opined that the Veteran's right ear hearing loss was not "at least as likely as not (50 % probability or greater) caused by or a result of an event in military service".  In the cited rationale, the examiner noted that the Veteran was given benefit of doubt, but highlighted that evidence showed he did not have right ear hearing loss during military service.  The examiner noted that the Veteran had normal auditory thresholds throughout military service and that there was not a significant decrease in thresholds during service.  Regarding current right ear hearing loss, the examiner opined that it was not caused by military service and had "post military onset".  It was indicated that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations.  The examiner then referenced findings from the Institute of Medicine that concluded that based on current knowledge of cochlear physiology, there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  It was noted that hearing loss should occur at the time of the exposure and that there was sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss could develop years after military noise exposure.  The examiner commented that available anatomical and physiologic evidence suggested that delayed post exposure noise induced hearing loss was not likely.  It was concluded that if hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there was no basis on which to conclude that a current hearing loss was causally related to military service, including noise exposure.  The examiner determined that there was no nexus between any current right ear hearing loss and military service, regardless of the cause of the hearing loss.

The Board finds that conclusions reached by the June 2014 examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board finds the June 2014 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the June 2014 VA examiner effectively discussed in-service audiology findings and effects of in-service noise exposure, the opinion that current right ear hearing loss was not caused by military service and had "post military onset" was offered without any discussion, history, or information as to the Veteran's post-service noise exposure. 

A comprehensive review of the record reveals that further development on this matter is warranted, as the RO has not substantially complied with the directives of the prior February 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Before the Board can proceed with final adjudication of the claim, this claim must again be remanded to insure that a competent medical examination and opinion are provided which properly considers all of the evidence of record, discusses Veteran's documented treatment of in-service hearing loss, as well as asserted in-service noise exposure around weaponry without hearing protection, and adequately addresses the etiology of the Veteran's right ear hearing loss, as well as all post-service noise exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA audiological examination to ascertain the etiology of his currently diagnosed right ear hearing loss by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  THE EXAMINER MUST OBTAIN A DETAILED HISTORY FROM THE VETERAN CONCERNING HIS POST-SERVICE NOISE EXPOSURE.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposures, the examiner must provide an opinion as to whether any degree of right ear hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure.  In so doing, the examiner must discuss the in-service audiograms and provide an opinion as to whether any degree of current right ear hearing loss is the result of the Veteran's left ear condition found in service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


